By the Court:
The findings do not support the judgment. The principal issue in the case was whether the indorsement and delivery of the policy of insurance by John King to the defendant was a donatio causa mortis, or was intended and understood by the parties to be in payment and satisfaction of a debt justly due from the former to the latter. It was not alleged that there was any actual fraud in the transaction, and the court expressly finds there was none. It also finds that the “ policy was assigned by a proper indorsement thereon, as set forth in the complaint, signed by John King, deceased, to defendant, and at the time of the assignment was delivered to defendant in payment of the debt due from John King, deceased, to defendant;” which debt the court finds amounted to $1,285, and was justly due. There was also a finding to the effect that the estate of John King proved to be insolvent to an amount exceeding the value of the policy, and that the assignment of the policy to the defendant, for a greater interest than was sufficient to pay the debt due to him “ was a legal fraud as against the other creditors.” The judgment was that out of the proceeds of the policy there be paid to the defendant the amount found to be due to him, and that the remainder be paid to the plaintiff as administrator of John King, deceased. From this judgment the defendant appeals. It is clear that the assignment and delivery of the policy to the defendant having been made in good faith, to satisfy a debt then justly due to him, vested in him an absolute right to receive for his own use the entire proceeds of the policy when collected.
Judgment reversed and cause remanded, with an order to the court below to enter a judgment for the defendant, awarding to him the entire proceeds of the policy.
Remittitur forthwith.